Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 14-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 14, it is unclear why "the crown block row comprises a plurality of crown blocks" is repeated.  In claim 14, it is suggested to change "the crown block row comprises a plurality of crown blocks each of which is" to --each of the plurality of crown blocks is--.
	In claim 15 line 2, there is no antecedent basis for "the plurality of middle blocks".  In claim 15 line 1, after "wherein", it is suggested to insert --the pair of middle block rows comprise a plurality of middle blocks,--.
	In claim 16 line 3, there is no antecedent basis for "the pair of peak portions" and, as such, the scope of claim 16 is ambiguous.
	In claim 17 line 2, there is no antecedent basis for "the first peak portion" and, as such, the scope of claim 17 is ambiguous.
	Claim 17 line 4 ambiguously refers to "the sipe".  Which sipe?  In claim 17 line 4, it is suggested to change "the sipe" to --the middle sipe--.
	In claim 17 line 5, there is no antecedent basis for "the second peak portion" and, as such, the scope of claim 17 is ambiguous.
	In claim 18 line 3, there is no antecedent basis for "the plurality of middle blocks".  In claim 18 line 1, after "wherein", it is suggested to insert --the pair of middle block rows comprise a plurality of middle blocks,--.
	In claim 20, it is unclear why "the crown block row comprises a plurality of crown blocks" is repeated.  In claim 20, it is suggested to change "the crown block row comprises a plurality of crown blocks each of which is" to --each of the plurality of crown blocks is--.
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5)	Claims 1-4, 6-7, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 911 (JP 11-042911) in view of Matsuda et al (US 2016/0059638) and optionally in view of at least one of Koshio (US 2012/0006456), Dixon et al (US D792,335), Japan 096 (JP 2010-116096) and Hair et al (US D735646).
	Japan 911 discloses a heavy duty pneumatic tire (size 11R22.5) having a tread comprising four main grooves and lateral grooves to define five block rows consisting of a crown block row arranged on a tire equator, a pair of middle block rows and a pair of shoulder block rows [FIGURE 1].  Each of the crown blocks has a ground contact surface having a hexagon shape comprising six straight sides [FIGURE 1].  Each of the middle blocks has a ground contact surface having a hexagon shape comprising six straight sides [FIGURE 1].  An annotated copy of part of Japan 911's FIGURE 1 is provided below:

    PNG
    media_image1.png
    356
    523
    media_image1.png
    Greyscale

In the above MARKED UP FIGURE, the markings were added by the examiner to facilitate discussion of Japan 811.  In the MARKED UP FIGURE, "CSE" is a short edge of a center block, "CLE" is a long edge of the center block, "MSE" is a short edge of a middle block, and "MLE is a long side of the middle block.  As can be seen from FIGURE 1, one circumferential half of a middle block has long edge - long edge and the other circumferential half has short edge - short edge.  As can also be seen from FIGURE 1, one circumferential half of a center block has long edge - short edge and the other circumferential half has short edge - long edge.  In claims 1 and 13, "barrel type hexagonal shape" reads on the shape of Japan 911's middle blocks and the shape of Japan 911's center blocks.  Japan 911 does not recite a ratio LS/L6 (middle block) is equal to or less than 1.15 and a ratio L7/L8 (middle block) is equal to or less than 1.15 [claim 1].  Japan 911 does not recite a ratio L1/L2 [crown block) is equal to or less than 1.15 and a ratio L3/L4 (crown block) is equal to or less than 1.15.
	As to claims 1 and 13, it would have been obvious to one of ordinary skill in the art to provide Japan 911's heavy duty pneumatic tire (e.g. tire size 11R22.5) having five block rows such that a ratio L5/L6 (middle block) between a circumferential length L5 of the first long edge (of the middle block) and a circumferential length L6 of the first short edge (of the middle block) is equal to or less than 1.15, and a ratio L7/L8 (middle block) between a circumferential length L7 of the second long edge (of the middle block) and a circumferential length L8 of the second short edge (of the middle block) is equal to or less than 1.15 [claim 1] or a ratio L1/L2 (crown block) between a circumferential length L1 of the first long edge (of the crown block) and a circumferential length L2 of the first short edge (of the crown block) is equal to or less than 1.15, and a ratio L3/L4 (crown block) between a circumferential length L3 of the second long edge (of the crown block) and a circumferential length L4 of the second short edge (of the crown block) is equal to or less than 1.15 since (1) Japan 911 shows providing each hexagon shaped middle block with a pair of long edges and a pair of short edges arranged such that one circumferential half of the middle block has long edge - long edge and the other circumferential half has short edge - short edge FIGURE 1] and providing each hexagon shaped center block (crown block) with a pair of long edges and a pair of short edges arranged such that one circumferential half of the center block has long edge - short edge and the other circumferential half has short edge - long edge [FIGURE 1], (2) Matsuda et al, also directed to a heavy duty pneumatic tire (e.g. tire size 11R22.5) having five block rows teaches providing hexagon shaped middle  blocks such that the edge length ratio between the lengths of any two of the six sides of the hexagon shape is 0.8 to 1.3 to improve rigidity balance of the middle block to obtain good uneven wear resistance [FIGURE 1, paragraph 78] and providing hexagon shaped center blocks such that the edge length ratio between the lengths of any two of the six sides of the hexagonal shape is 0.8 to 1.3 so that the hexagon shape becomes closer to a regular hexagon and the rigidity balance of the center block is improved [FIGURE 1, paragraph 62] and optionally (3) Dixon et al teaches a tire [title] and shows a five block row tread pattern having hexagon shaped middle blocks and hexagon shaped center blocks wherein each hexagon shaped middle block has a pair of long edges and a pair of short edges arranged such that one circumferential half of the middle block has long edge - long edge and the other circumferential half has short edge - short edge [FIGURE 4] and each hexagon shaped center block (crown block) has a pair of long edges and a pair of short edges arranged such that one circumferential half of the center block has long edge - short edge and the other circumferential half has short edge - long edge [FIGURE 4] and/or (B) Koshio, directed to a heavy duty pneumatic tire (e.g. tire size 11R22.5) having five block rows including hexagon shaped center blocks, teaches each hexagon shaped center block (crown block) has a pair of long edges and a pair of short edges arranged such that one circumferential half of the center block has long edge - short edge and the other circumferential half has short edge - long edge [FIGURES 2-3].
	As to claims 2-4, 7, 14-16 and 18, it would have been obvious to one of ordinary skill in the art to provide Japan 911's heavy duty pneumatic tire such that each of the middle blocks is provided with a middle sipe, each of crown blocks is provided with a crown sipe, and each of the shoulder blocks is not provided with any sipe [claim 2], each of the middle blocks is provided with a middle sipe, and each middle sipe is provided such that a sipe longitudinal direction of the middle sipe is in a range of  from 5 to 15 degrees with respect to a tire axial direction.[claim 3], each middle sipe comprises a first end and a second end each of which is located proximately to either one of the pair of peak portions [claim 4],  each of the crown blocks is provided with only the crown sipe, and each of the middle blocks is provided with only the middle sipe [claim 7], each of the middle blocks is provided with a middle sipe, each of the crown blocks is provided with a crown sipe, and each of the shoulder blocks is not provided with any sipe [claim 14], each of the middle blocks is provided with a middle sipe, and each middle sipe is provided such that a sipe longitudinal direction of the middle sipe is in a range of from 5 to 15 degrees with respect to a tire axial direction [claim 15]. each middle sipe comprises a first end and a second end each of which is located proximately to either one of the pair of peak portions [claim 16]. each of the crown blocks is provided with only the crown sipe, and each of the middle blocks is provided with only the middle sipe [claim 18] since (1) Koshio [FIGURE 1], Japan 096 [FIGURE 2, machine translation] and Hair et al [title FIGURE 2] teach providing a heavy duty pneumatic tire having block rows such that each of center blocks and middle blocks (but not shoulder blocks) are provided with a both end open sipe (each end opening at a peak portion of the block); one of ordinary skill in the art readily appreciating that each sipes increase edge effect for improved wet performance.  As to FIGURE 2 of Japan 096 and FIGURE 2 of Hair et al, it is noted that sipes are usually drawn as lines since they are narrow.  As to FIGURE 2 of Hair et al, it is noted that Hair et al shows the sipes being oriented at a small acute angle with respect to the radial direction and parallel to adjacent lateral grooves .
	As to claim 6, it would have been obvious to one of ordinary skill in the art to provide Japan 911's heavy duty pneumatic tire such that each of the middle blocks have a maximum width in a tire axial direction in a range of from 18% to 25% of a tread width since (1) Japan 911 shows each middle block having a maximum width of about 18% of tread width [FIGURE 1] and optionally (2) official notice is taken that it well known / conventional per se in the tire tread art to provide a heavy duty pneumatic tire having a tread comprising blocks separated by lateral grooves such that the blocks have a maximum width of 18 to 25% tread width.
6)	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 911 (JP 11-042911) in view of Matsuda et al (US 2016/0059638) and optionally in view of at least one of Koshio (US 2012/0006456), Dixon et al (US D792,335), Japan 096 (JP 2010-116096) and Hair et al (US D735,646) as applied above and further in view of Kitani et al (US 2016/0193883).
	As to claims 5 and 17, it would have been obvious to one of ordinary skill in the art to provide Japan 911's hexagon shaped blocks having sipes such that the first end of the middle sipe is in communication with the first peak portion or is located within 2 mm in the tire circumferential direction from the first peak portion, and the second end of the middle sipe is in communication with the second long edge at a location which is away from the second peak portion greater than 2 mm but within 5 mm in the tire circumferential direction since Kitani et al suggests arranging a sipe in a hexagon shaped block such that one end of the sipe extends from a peak on one side of the block and the other end of the sipe is spaced a short distance from a peak on the other side of the block.
7)	Claims 8-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 911 (JP 11-042911) in view of Matsuda et al (US 2016/0059638) and optionally in view of at least one of Koshio (US 2012/0006456), Dixon et al (US D792,335), Japan 096 (JP 2010-116096) and Hair et al (US D735,646) as applied above and further in view of Shibano (US 2010/0096055).
	As to claims 8-12 and 19-20, it would have been obvious to one of ordinary skill in the art to provide Japan 911's heavy duty pneumatic tire such that each of the crown lateral grooves is provided with a crown groove-bottom sipe [claim 8], each crown groove-bottom sipe extends in parallel with a sipe longitudinal direction of the respective crown sipe [claim 9], each of the muddle lateral grooves is provided with a middle groove bottom sipe [claim 10], each middle groove bottom sipe extends in parallel with a sipe longitudinal direction of the respective middle sipe [claim 11], each of the shoulder lateral grooves is not provided with any groove-bottom sipe [claim 12], each of the crown lateral grooves is provided with a crown groove-bottom sipe [claim 19]. each crown groove-bottom sipe extends in parallel with a sipe longitudinal direction of the respective crown sipe [claim 20] since Shibano teaches providing a heavy duty pneumatic tire (size 11R22.5) such that crown lateral grooves and middle lateral grooves are provided with tie bars having straight groove bottom sipes (the tie bars forming part of the bottom of the crown lateral groove and middle lateral grooves) to improve wear resistance and traction performance [paragraphs 99, 104].
8)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9)	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,046,122 and optionally Hair et al (US D735646), Shibano (US 2010/0096055) and/or Kitani et al (US 2016/0193883). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claim 1 of this application reads on claim 1 of US Patent 11,046,122, (2) claim 13 of this application reads on claim 8 of US Patent 11,046,122 and (3) claims 1 and 13 of this application fail to exclude the specific sipe set forth on the last fourteen lines of claim 1 of US Patent 11,046,122.  It is noted that no restriction requirement was made in parent application 15/789,734 now US 11,046,122.
	As to dependent claims 2-12 and 14-20 of this application, note (1) dependent claims 2-7 and 9-13 of US Patent 11,046,122 and optionally (2) (A) Hair et al's teaching to provide a heavy duty pneumatic tire having block rows such that each of center blocks and middle blocks (but not shoulder blocks) are provided with a both end open sipe (each end opening at a peak portion of the block) being oriented at a small acute angle with respect to the radial direction and parallel to adjacent lateral grooves [title, FIGURE 2]; it being noted that sipes are usually drawn as lines since they are narrow and one of ordinary skill in the art readily appreciating that each sipes increase edge effect for improved wet performance, (B) Shibano's teaching to provide a heavy duty pneumatic tire (size 11R22.5) such that crown lateral grooves and middle lateral grooves are provided with tie bars having straight groove bottom sipes (the tie bars forming part of the bottom of the crown lateral groove and middle lateral grooves) to improve wear resistance and traction performance [paragraphs 99, 104] and/or (C) Kitani et al's suggestion to arrange a sipe in a hexagon shaped block such that one end of the sipe extends from a peak on one side of the block and the other end of the sipe is spaced a short distance from a peak on the other side of the block.  FOR EXAMPLE: As to claim 2 of this application, claim 1 of US 11,046,122 recites each of the crown blocks and each of the middle blocks being provided with a sipe (but does not recite each of shoulder blocks being provided with a sipe) and Hair et al renders obvious using sipes in center blocks and middle blocks but not shoulder blocks.  ANOTHER EXAMPLE: As to claims 8-12 and 19-20 of this application, claims 7, 12 and 13 of US 11,046,122 recite groove bottom sipe and Shibano renders obvious using groove bottom sipes in center lateral grooves and middle lateral grooves.  ANOTHER EXAMPLE: As to claims 4-5 and 16-17 of this application, claims 3 and 4 of US 11.046,122 recite ends of sipe being proximate peaks and Kitani et al renders obvious providing ends of sipe proximate peaks.
Remarks
10)	The remaining references are of interest.
11)	No claim is allowed.
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
October 8, 2022